Case 1:18-bk-14408      Doc 102    Filed 05/10/19 Entered 05/13/19 09:12:46         Desc Main
                                  Document      Page 1 of 8



 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.


 IT IS SO ORDERED.



 Dated: May 10, 2019



 ________________________________________________________________




                      IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT
                                  WESTERN DIVISION

  In Re:                                   *  Case No.1:18-bk-14408
                                           *  Chief Judge Jeffery P. Hopkins
  Flipdaddy’s, LLC                         *  Chapter 11 Proceeding
                                           *
                                           *
                      Debtor-in-Possession *
            _____________________________________________________________

             ORDER APPROVING AGREEMENT OF THE DEBTOR AND IRC
               NEWPORT PAVILION, LLC AND THE MYERS Y. COOPER
              COMPANY RESOLVING THE OBJECTIONS (Doc. No. 93 and
                Doc. No. 95, respectively) TO THE DEBTOR’S MOTION TO
                 EXTEND THE TIME FOR THE ACCEPTANCE AND OR
                   REJECTION OF EXECUTORY CONTRACTS AND
                                CERTAIN LEASES (Doc. 84)
              ___________________________________________________________

           WHEREAS, this matter comes on before the Court upon the Objections of IRC

  Newport Pavilion, LLC (Doc. No. 93) (“Newport” and the objection filed thereby, the

  “Newport Objection”) and The Myers Y. Cooper Company (Doc. No. 95) (“Myers Cooper”




                                           1
Case 1:18-bk-14408       Doc 102      Filed 05/10/19 Entered 05/13/19 09:12:46                 Desc Main
                                     Document      Page 2 of 8




  and the objection filed thereby, the “Myers Cooper Objection” and, together with the

  Newport Objection, collectively, the “Objections”) to the Motion of Flipdaddy’s, LLC, (the

  “Debtor”) for the entry of an Order Extending the Time for the Acceptance and/or Rejection

  of Executory Contracts and Certain Leases, (Doc. No. 84) (the “Motion”).

         WHEREAS, Newport and Debtor are parties to a Lease, Lease Assignment, and Lease

  Stipulation (each as defined in the Newport Objection and referred to in this Order

  collectively as the “Newport Lease”);

         WHEREAS, Myers Cooper and Debtor are parties to a Lease (as defined in the Myers

  Cooper Objection and referred to in this Order collectively as the “Myers Cooper Lease”

  and, together with the Newport Lease, collectively, the “Leases”);

         WHEREAS, Newport and Myers are referred to in this Order collectively as the

  “Landlords”); and

         WHEREAS, the Court being advised by counsel for the Debtor, Newport and Myers

  Cooper that an agreement has been reached resolving the Objections to the Motion in

  accordance with the stipulations and agreement of the parties as set forth hereafter. Such

  resolution and agreement resulting in the resolution of the Objections to the Motion and it

  appears that upon review of the stipulation and agreement that the proposed resolution is in

  the best interests of the Debtor, its estate and creditors; and after due deliberation and

  consideration and sufficient cause appearing therefore,

         IT IS HEREBY ORDERED THAT:




                                               2
Case 1:18-bk-14408       Doc 102     Filed 05/10/19 Entered 05/13/19 09:12:46              Desc Main
                                    Document      Page 3 of 8




         1.      Objections Resolved. Subject to the Debtor’s complete and timely

  compliance with its obligations set forth in this Order, the Objections to the Motion are

  hereby resolved.

         2.      Payment of Newport Rent. Within three (3) business days after entry of

  this Order, Debtor shall pay Newport any and all unpaid base rent, common area

  maintenance (CAM) fees, real estate taxes, and late fees arising or accruing under the

  Newport Lease from and after the petition date, which is agreed shall not be less than

  $22,554.16 and which payment shall be without prejudice to Newport’s right to

  allowance and payment of any other or further amounts alleged to be owed under the

  Newport Lease on a pre- or post-petition date basis.

         3.      Payment of Myers Cooper Rent. Within three (3) business days after

  entry of this Order, Debtor shall pay Myers Cooper any and all unpaid base rent,

  common area maintenance (CAM) fees, real estate taxes, and late charges arising or

  accruing under the Myers Cooper Lease from and after the petition date, which is

  agreed shall not be less than $23,410.80, and which payment shall be without prejudice

  to Myers Cooper’s right to allowance and payment of any other or further amounts

  alleged to be owed under the Myers Cooper Lease on a pre- or post-petition date basis.

         4.      Assumption Motion. Within thirty (30) days of the entry of this Order

  (the “Assumption Motion Deadline”), Debtor may file motions authorizing the

  Debtor to (1) assume either or both of the Leases pursuant to 11 U.S.C. §§ 105(a) and

  365(a) (the “Bankruptcy Code”), and Federal Rule of Bankruptcy Procedures 6006

  (the “Bankruptcy Rules”); (2) establish cure amount owed under the Leases pursuant




                                             3
Case 1:18-bk-14408      Doc 102     Filed 05/10/19 Entered 05/13/19 09:12:46               Desc Main
                                   Document      Page 4 of 8




  to Bankruptcy Code Section 365(b) (“Cure Amounts”) and (3) approve the

  procedures related to assumption (the “Assumption Motions” and the corresponding

  order granting any Assumption Motion, the “Assumption Order”). The Assumption

  Motions, and any Assumption Orders, shall provide further that all Cure Amounts shall

  be paid in full on or before June 30 2019; provided, however, that Debtor reserves the

  right to object to the allowance and payment of any attorneys’ fees or costs claimed to

  be part of a Cure Amount (“Fees and Costs”), which such Fees and Costs shall be paid

  only upon further order of the Court; provided further, however, that any objection to

  any Fees and Costs be filed by Debtor within five (5) business days after submission of

  the Cure Amount containing such Fees and Costs to Debtor or such objection shall

  automatically be deemed waived and released and the Fees and Costs shall otherwise

  be fully due and payable as part of the corresponding Cure Amount.

         5.      Automatic Rejection and Rejection Protections. If Debtor fails to file

  the Assumption Motion with respect to either Lease on or before the Assumption

  Motion Deadline, then, without further Order of the Court: (a) such Lease (a “Rejected

  Lease” and the corresponding premises the “Rejected Lease Premises”) shall

  automatically be deemed rejected effective as of the Surrender Date (as defined

  below); (b) Debtor shall immediately, and no later than two (2) business days after the

  Assumption Motion Deadline, surrender possession, occupancy, custody, and control

  of the Rejected Lease Premises to the Landlord of the Rejected Lease Premises (the

  date of actual surrender of possession, occupancy, custody, and control of the Rejected

  Premises by Debtor to the Landlord of the Rejected Lease Premises, the “Surrender




                                             4
Case 1:18-bk-14408       Doc 102     Filed 05/10/19 Entered 05/13/19 09:12:46               Desc Main
                                    Document      Page 5 of 8




  Date”); (c) the automatic stay of Bankruptcy Code Section 362 shall be deemed

  automatically lifted to the extent necessary to allow the Landlord of the Rejected Lease

  Premises to take any and all actions under the Rejected Lease or with respect to the

  Rejected Lease Premises; and (d) the Landlord of the Rejected Lease shall have thirty

  (30) days in which to file a claim for amounts owed due to the rejection of such

  Rejected Lease (the contents of this paragraph are hereinafter referred to collectively

  as the “Rejection Procedures and Protections”).

         6.      Rejection before Automatic Rejection. If Debtor seeks to reject any of

  the Leases before the Assumption Deadline, then any order authorizing such rejection

  shall contain all of the Rejection Procedures and Protections. Debtor shall continue to

  timely pay and perform all obligations under the Leases unless and until they are

  assumed or rejected.

         7.      Alternative Payor of Cure Amounts. Cure Amounts and any other

  amounts owed under the Leases that are not completely and timely paid by Debtor may

  be directly paid to Newport and/or Myers Cooper by FDXII, LLC as part of the

  Contribution and Backstop Commitment Agreement between FDXII, LLC and Debtor.

         8.      No Waiver or Release. Nothing contained in this Order is or shall be

  deemed to be (a) consent by either Landlord to the assumption, assumption and

  assignment, or rejection of any of the Leases; or (b) a waiver or modification of any of

  Debtor’s obligations under Bankruptcy Code Section 365(d)(3), either of the Leases, or

  otherwise.

         IT IS SO ORDERED.




                                              5
Case 1:18-bk-14408        Doc 102     Filed 05/10/19 Entered 05/13/19 09:12:46   Desc Main
                                     Document      Page 6 of 8




  APPROVED:

  Diller & Rice, LLC

  By     /s/Steven L. Diller
     Steven L. Diller (0023320)
  124 E. Main Street
  Van Wert, Ohio 45891
  Telephone (419) 238-5025
  Fax: (419) 238-4705
  E-mail: steven@drlawllc.com

  Counsel for the Debtor, Flipdaddy’s, LLC

  Hahn Loeser & Parks LLP

  By/s/Rocco I. Debitetto
     Rocco I. Debitetto (0073878)
  200 Public Square, Suite 2800
  Cleveland, OH 44114
  Telephone: 216.274.2374
  Fax: 216.241.2824
  E-mail: ridebitetto@hahnlaw.com

  Counsel for IRC Newport Pavilion, LLC

  Taft Stettinius & Hollister, LLP

  By /s/Casey Cantrell Swartz
     Casey Cantrell Swartz (0079563)
  425 Walnut Street, Suite 1800
  Cincinnati, Ohio 45202-3957
  Telephone: (513) 357-9452
  Fax: (513) 381-0205
  Email: cswartz@taftlaw.com

  Counsel for The Myers Y. Cooper Company


  Notice was electronically served on the date of entry on the following
  recipients:

  Asst US Trustee (Cin)




                                             6
Case 1:18-bk-14408     Doc 102     Filed 05/10/19 Entered 05/13/19 09:12:46   Desc Main
                                  Document      Page 7 of 8




  ustpregion09.ci.ecf@usdoj.gov

  John C Cannizzaro on behalf of Creditor Gordon Food Service, Inc
  John.Cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com

  Casey M Cantrell Swartz on behalf of Interested Party Myers Y Cooper
  Company
  cswartz@taftlaw.com, docket@taftlaw.com;lsutton@taftlaw.com

  Rocco I Debitetto on behalf of Creditor IRC Newport Pavilion, LLC
  ridebitetto@hahnlaw.com, hlpcr@hahnlaw.com;cmbeitel@hahnlaw.com

  Rocco I Debitetto on behalf of Creditor IRC Retail Centers LLC
  ridebitetto@hahnlaw.com, hlpcr@hahnlaw.com;cmbeitel@hahnlaw.com

  Gregory D Delev on behalf of Creditor Ohio Department of Taxation
  bankruptcy@delevlaw.com

  Steven L Diller on behalf of Debtor In Possession Flipdaddy's, LLC
  steven@drlawllc.com, kim@drlawllc.com;eric@drlawllc.com

  Barry F Fagel on behalf of Creditor Bryant Hartke Construction
  bfagel@lindhorstlaw.com

  Douglas N Hawkins on behalf of U.S. Trustee Asst US Trustee (Cin)
  doug.hawkins@usdoj.gov, cathy.cooper@usdoj.gov

  Benjamin M Rodriguez on behalf of Creditor The Park National Bank
  brodriguez@fp-legal.com, kmorales@fp-legal.com

  John A Schuh on behalf of Creditor Ford Motor Credit Company, LLC
  jaschuhohecf@swohio.twcbc.com

  Jason M Torf on behalf of Creditor Gordon Food Service, Inc
  jason.torf@icemiller.com

  Notice was mailed to:

  American Express National Bank
  c/o Becket and Lee LLP
  PO Box 3001
  Malvern, PA 19355-0702




                                           7
Case 1:18-bk-14408    Doc 102      Filed 05/10/19 Entered 05/13/19 09:12:46   Desc Main
                                  Document      Page 8 of 8




  BDO USA, LLP
  Laurence W Goldberg, Dir, Receivables Mg
  4135 Mendenhall Oaks Parkway
  Suite 140
  High Point, NC 27265

  Greater Comfort Heating & Air
  2001 Monmouth Street




                                         8
